DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 3 June 2019.
Claims 1 – 4 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 – 4 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, the limitation “the linking part is connected to the linked cover plate, and the elastic reset part is located on the linking part, so that the linking part props 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter that the inventor or a joint inventor regards as the invention.

Claims 1 – 4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, the limitation “the front end (of the nail gun body)” in line 3, the limitation “the bottom” in line 3, the limitation “the bottom surface” in line 6, and the limitation “the front end (of the linked cover plate)” in line 6 are indefinite because the limitations lack antecedent basis.  For the purpose of compact prosecution, the Examiner interprets the limitation “the front end (of the nail gun body)” in line 3, the limitation “the bottom” in line 3, the limitation “the bottom surface” in line 6, and the limitation “the front end (of the linked cover plate)” in line 6, to mean “a front end (of the nail gun body)” in line 3, “a bottom” in line 3, “a bottom surface” in line 6, and the limitation “a front end (of the linked cover plate)” in line 6. 

Regarding claim 1, the limitation “the linking part is connected to the linked cover plate, and the elastic reset part is located on the linking part, so that the linking part props the strutting bulge of the linked cover plate against the gun nozzle holder without an external force”, specifically the limitation “without an external force”, is indefinite because limitations are read in light of the Specification wherein figure 2 in Applicant’s Detailed Drawings shows the linking part 51 props the strutting bulge 41 of the linked cover plate 40 against the gun nozzle holder 20 via the external spring force of springs 522 thus the Specification show the linking part is connected to the linked cover plate, and the elastic reset part is located on the linking part, so that the linking part props the strutting bulge of the linked cover plate against the gun nozzle holder with an external force.  Therefore, the limitation is ambiguous whether the linking part is connected to the linked cover plate, and the elastic reset part is located on the linking part, so that the linking part props the strutting bulge of the linked cover plate against the gun nozzle holder with an external 

Regarding claim 2, the limitation “the pair of guide rods can slide in the pair of through holes” is indefinite because the limitation, due to the term “can”, is not positively recited thus the limitation is ambiguous whether the limitation is part of the claimed invention.  For the purpose of compact prosecution, the Examiner interprets the limitation “the pair of guide rods can slide in the pair of through holes” to mean “the pair of guide rods slides in the pair of through holes”.

Regarding claim 4, the limitation “the back end (of the gun nozzle holder)” in line 2 and the limitation “the back end (of the linked cover plate)” in lines 2 – 3 are indefinite because the limitations lack antecedent basis.  For the purpose of compact prosecution, the Examiner interprets the limitation “the back end (of the gun nozzle holder)” in line 2, and the limitation “the back end (of the linked cover plate)” in lines 2 – 3, to mean “a back end (of the gun nozzle holder)” and “a back end (of the linked cover plate)”.

Regarding claim 4, the limitation “the stopper can slide in the guide slot” is indefinite because the limitation, due to the term “can”, is not positively recited thus the limitation is ambiguous whether the limitation is part of the claimed invention.  For the purpose of compact prosecution, the Examiner interprets the limitation “the stopper can slide in the guide slot” to mean “the stopper slides in the guide slot”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
[AltContent: rect]Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mayr (CH 300042), in view of Holman (US 4,574,992). 

Regarding claim 1, Mayr discloses a floating nail guide gun nozzle (apparatus of figs. 3, 4) for a nail gun, comprising: 
a nail gun body (1, fig. 1); 
a gun nozzle holder (2, figs. 1, 3, 4), located in a front end of the nail gun body (1) (as shown in annotated fig. 1), and a bottom of the gun nozzle holder (2) is connected to a nail magazine (5, 13, fig. 1) (as shown in annotated fig. 1); 
a linked cover plate (17, fig. 1, 3, 4), located on the gun nozzle holder (2); 

    PNG
    media_image5.png
    322
    390
    media_image5.png
    Greyscale
an elastic reset mechanism (16, 18, 19, 20, figs. 1, 3, 4) located on the gun nozzle holder (2); the elastic reset mechanism (16, 18, 19, 20) has a linking part (18, 20, figs. 1, 3, 4) and an elastic reset part (16, 19, figs. 1, 4), the linking part (18, 20) is connected to the linked cover plate (17), and the elastic reset part (16, 19) is located on the linking part (18, 20), so that the linking part (18, 20) props the linked cover plate (17) against the gun nozzle holder (2) with an external force (the spring force of springs 16 generated by the compression of spring 16 between guide plate 2 and detachable stop discs 19).

Mayr does not explicitly disclose a strutting bulge protrudes from a bottom surface of a front end of the linked cover plate, the strutting bulge flares towards the front end of the linked cover plate and tilts down.
However, Holman teaches a strutting bulge (22B, 22C, 22D, fig. 4) protrudes from a bottom surface of a front end of the linked cover plate (22, fig. 4) (as shown in annotated fig. 4), the strutting bulge (22B, 22C, 22D) flares towards the front end of the linked cover plate (22) and tilts down (as shown in annotated fig. 4) (One having ordinary skill in the art would recognize that with incorporation of the teachings of Holson and the invention of Mayr, the strutting bulge or downwardly inclined camming surfaces 22C, 22D of end portion 22B of Holson would be incorporated analogously in the end portion of front plate or linked cover plate 17 of Mayr such that the linking part 18, 19, 20 of Mayr would prop the incorporated strutting bulge of the end portion front plate or linked cover plate 17 of Mayr against gun nozzle holder 2 of Mayr with an external spring force of springs 16 of Mayr).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the floating nail guide gun nozzle, as disclosed by Mayr, with a strutting bulge protrudes from a bottom surface of a front end of the linked cover plate, the strutting bulge flares towards the front end of the linked cover plate and tilts down, as taught by Holman, with the motivation to provide means for imparting a controlled outward clinch or curl to staples as the staples are driven (col. 3, ll. 9 – 11).

Regarding claim 2, Mayr, as modified by Holman, discloses the invention as recited in claim 1.
Mayr further discloses the gun nozzle holder (2, fig. 1, 3, 4) has a pair of bilaterally symmetric through holes (fig. 1, 4 shows a pair of bilaterally symmetric bolts 18 through front plate 17 and guide plate 2 wherein the Examiner deems bolts 18 are inserted in a pair of bilaterally symmetric through holes in front plate 17 and guide plate 2), the linking part (18, 20, figs. 1, 3, 4) has a pair of guide rods (18, figs. 1, 4), the elastic reset part (16, 19, figs. 1, 4) has a fixing plate (19, figs. 1, 4) and a pair of elastic elements (16, figs. 1, 4); the pair of guide rods (18) slides in the pair of through holes (fig. 1, 4 shows a pair of bilaterally symmetric bolts 18 through front plate 17 and guide plate 2 wherein the Examiner deems bolts 18 slides in a pair of bilaterally symmetric through holes in front plate 17 and guide plate 2), and two ends of each guide rod (18) are connected to the linked cover plate (17, figs. 1, 3, 4 via bolt heads 20) and the fixing plate (19) respectively, the elastic element (16) is fitted over the guide rod (18), both ends prop the bottom surface of the gun nozzle holder (2) and the top surface of the fixing plate (19) respectively (as shown in annotated fig. 1).

Regarding claim 3, Mayr, as modified by Holman, discloses the invention as recited in claim 2.
Mayr further discloses one end of the guide rod (18, figs. 1, 4) engages with the linked cover plate (17, figs. 1, 3, 4 via bolt heads 20), the other end is screwed in the fixing plate (19, figs. 1, 4) (Mayr cites element 19 as “a bolt”. The ordinary meaning of the term “bolt” is “a metal rod or pin for fastening objects together that usually has a head at one end and a screw thread at the other and is secured by a nut” – Merriam Webster dictionary.  In fig. 1, Mayr shows one end of bolt 18 connected to front cover or linked cover plate 17 as bolt heat 20 thus the Examiner deems the other end of bolt 18 has a screw thread, in accordance to the ordinary meaning, wherein detachable stop disc 19 is screwed on the screw thread in the same manner as a nut).

Regarding claim 4, Mayr, as modified by Holman, discloses the invention as recited in claim 1.
Mayr further discloses a guide slot (14, figs. 3, 4) is located in a back end of the gun nozzle holder (2, figs, 1, 3, 4), a stopper (3, figs. 3, 4) protrudes from a back end of the linked cover plate (17, figs. 1, 3, 4) (best shown in fig. 3 wherein staple pusher rail 3 protrudes from a back end of front plate or linked cover plate 17 that forms a portion of guide channel 14 from which staple pusher rail 3 slides; please note the limitation does not claim that the stopper is part of or connected to the linked cover plate), the stopper (3) slides in the guide slot (14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID G SHUTTY/           Examiner, Art Unit 3731                                                                                                                                                                                             	3 March 2021

/THANH K TRUONG/           Supervisory Patent Examiner, Art Unit 3731